Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed May 9, 2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent claim.
Priority
Acknowledgment is made of applicant’s claim priority based on application CON of 15/936,948 03/27/2018 PAT 10646205 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted May 9, 2022.

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (May 27, 2022) have been received, entered into the record, and considered.
Drawings

The drawings filed May 9, 2022 are accepted by the examiner.


Abstract

The abstract filed May 9, 2022 is accepted by the examiner. 

                                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application No. 16872312. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a connect to an ultrasound machine, the ultrasound machine being connected to a multi-use display device that transmits commands to the ultrasound machine; - receive an ultrasound image feed generated at the ultrasound machine, the ultrasound image feed being based on commands from the multi-use display device; and - when the image output device is connected to the port, output one or more images from the ultrasound image feed to the image output device, therefore the same limitations as claimed in application No. 16872312.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poland et al. (US 20180220993 A1) in view of Pelissier et al. (US 20160278739 Al).

 	As to Claims 1 and 11:
	Poland et al. discloses a dongle having a port for connecting an image output device (Poland, see Abstract, where Poland discloses a highly portable ultrasound system is configured using a wireless ultrasound probe (10), a processor dongle (30) containing a radio and a digital processor running an operating system and an ultrasound control program, and any conveniently available television receiver or display monitor. The sonographer only needs to carry the small wireless probe and the thumbdrive-like dongle in order to tum any available display device, together with the two components carried by the sonographer, into a completely functional ultrasound system. The sonographer can enter a patient's hospital room, plug the processor dongle into the patient
monitor in the room, and conduct an ultrasound exam using the patient monitor as the system display, for instance. The system can be controlled by a touchscreen tablet computer, a wireless mouse, or by distinct gestures made by the probe), the dongle comprising a processor for executing software instructions that cause the processor to (Poland, see figure 7 and paragraph [0039], where Poland discloses that FIG. 7 illustrates the control of the ultrasound probe 10 by the Windows processor of a dongle 30 and the responsive image processing and other functions performed
by the dongle. In a constructed implementation of the present invention the Windows 8 operating system of the dongle is running an ultrasound system control program found on a mid-range ultrasound system, in particular, the ultrasound control program of systems Sparq, CX50, and
ClearVue, available from Philips. In FIG. 7 the control and operation of the FPGA 94 of the ultrasound probe is shown on the left side of the drawing): connect to an ultrasound machine (Poland, see 32, 10 and 48 in figure 2), the ultrasound machine being connected to a touch display device that transmits commands to the ultrasound machine (Poland, see figure 2 and paragraph [0018], where Poland discloses an ultrasound system is configured with a thumbdrive- like "dongle" containing a processor running an ultrasound control program and a communication device. The communication device can operate wirelessly or wired or both, such as through a USB and/or HDMI connector, putting the dongle in communication with both an ultrasound probe and a display device which together comprise an ultrasound system); receive an ultrasound image feed generated at the ultrasound machine (Poland, see figure 3), the ultrasound image feed being based on commands from the touch display device (Poland, see figure 3 and paragraph [0026], where Poland discloses FIG. 3 illustrates the ultrasound display 50 of a constructed implementation of the present invention which is shown on the receiver or monitor display and can also be shown on a tablet computer as described above. The ultrasound display 50 includes a live ultrasound image occupying most of the display, surrounded by the usual system and patient graphical information above and to the left of the image and a depth scale bar to the right of the image. The bar below the image contains a number of control buttons frequently used by a user during an ultrasound exam,
including an image freeze button, a button to acquire and store a loop of images, a print button, and a mode button that toggles between imaging modes. There is also a large mode control to the right of the image, enabling the user to click directly to the 2D (grayscale) mode, the PW (spectral
Doppler) mode, the CW (continuous wave Doppler) mode, or the Flow (color flow Doppler) mode. At the right side of the screen are a number of buttons used less frequently, including Setup, Image, Adjust, Measure, and Advanced control buttons); and when the image output device is connected to the port, output one or more images from the ultrasound image feed to the image output device (Poland, see 30, 32, 10 and 48 in figure 2 and paragraph [0023], where Poland discloses plugging the processor dongle 30 into an a.c. adapter (e.g., a USB a.c. adapter) that is plugged into an a.c. outlet in the wall. This will continually power the processor dongle 30 and the dongle can communicate with both a display device and the probe wirelessly. For example, with the UWB dongle 32 plugged into the processor dongle 30, the wireless probe 10 can communicate with the dongle 30 over its UWB radio 26. The dongle 30 can then use its Wifi radio to communicate the display to a Wifi display device, such as a tablet computer 28 or a Wifi-capable television receiver or monitor 20. In some embodiments, the processor dongle can include a data port (e.g., a USB port) configured to connect a cable to the wireless probe. When coupled to the cable, the wireless probe can send data,
including ultrasound image data, along the cable solely or in combination with the wireless transmission via the radio). 
Poland differs from the claimed subject matter in that Poland discloses a touch display (Poland, see paragraph [0044], where Poland discloses "UI" is a block responsible for generating the on-screen display elements (see FIG. 3) that the user can interact with to change system state, such as buttons, scroll wheels, etc., and is also responsible for responding to user interface commands issued by the user by means of the system user interface, such as probe gestures, mouse, touchscreen), Poland does not explicitly disclose multi-use display. However in an analogous art, Pelissier discloses multi-use display (Pelissier, see Abstract, where Pelissier discloses an ultrasound imaging system comprising a multi-use electronic display device and an ultrasound imaging device. The multi-use electronic display device is capable of communicating with one or more ultrasound imaging devices and selecting which to connect with based on at least one of previously store information, user input, and information gathered from the ultrasound imaging devices. The multi-use electronic display device may communicate with the ultrasound imaging devices while they are in a low power standby state. This approach reduces the complexity of the pairing process and provides a means for quickly and easily selecting between multiple ultrasound imaging devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Poland with Pelissier. One would be motivated to modify Poland by disclosing multi-use display as taught by Pelissier, and thereby allow users to rapidly select and commence imaging (Pelissier, see paragraph [0006]).

As to Claims 2 and 12:
	Poland in view of Pelissier discloses the dongle of claim 1, wherein prior to outputting the one or more images from the ultrasound image feed (Poland, see 10 in figure 2) to the image output device (Poland, see 30 in figure 2), the processor is further configured to: receive a signal marking the one or more images from the ultrasound image feed to be outputted to the image output device; and based on the signal (Poland, see 50 in figure 3), marking the one or more images to be outputted to the image output device (Poland, see 50 in figure 3).

As to Claims 3 and 13:
	Poland in view of Pelissier discloses the dongle of claim 2, wherein the commands transmitted from the multi-use display device to the ultrasound machine comprise the signal marking the one or more images from the ultrasound image feed to be outputted to the image output device, and the signal is transmitted from the ultrasound imaging machine to the dongle (Poland, see figure 2 and figure 3).

As to Claims 4 and 14:
	Poland in view of Pelissier discloses the dongle of claim 2, wherein the signal is transmitted from the multi-use display device to the dongle (Poland, see figure 7).
As to Claims 8 and 18:
	Poland in view of Pelissier discloses the dongle of claim 1, wherein the image output device comprises an ultrasound image printer, and the outputted one or more images are sent to the ultrasound image printer for printing (Poland, see paragraph [0026], where Poland discloses that the bar below the image contains a number of control buttons frequently used by a user during an ultrasound exam, including an image freeze button, a button to acquire and store a loop of images, a print button).

As to Claims 9 and 19:
	Poland in view of Pelissier discloses the dongle of claim 1, wherein the ultrasound image feed is provided in a pre-scan converted format, and the processor is further configured to perform scan conversion on the one or more images prior to outputting the one or more images to the image output device (Poland, see paragraph [0042], where Poland discloses that the Control block 56 receives commands from the user interface ("Cmd") and converts the commands into signals which define the next "State" of the system, that is, what the system is to do or image next. The State is reflected back to the user as "Feedback", confirming to the user that an issued command is being put into effect. The Coefficient Generation block 58 translates the State signals into specific coefficients for the probe hardware (Params) which implement the State of the system desired by the user. State signals are also coupled to and used by the Image Processing block 52 to produce an image of the desired type and format (sector, linear, grayscale, colorflow, etc.) commanded by the user).

As to Claims 10 and 20:
	Poland in view of Pelissier discloses the dongle of claim 9, wherein the scan conversion is for adapting the one or more images to a display format of the image output device (Poland, see paragraph [0042], where Poland discloses that the Control block 56 receives commands from the user interface ("Cmd") and converts the commands into signals which define the next "State" of the system, that is, what the system is to do or image next. The State is reflected back to the user as "Feedback", confirming to the user that an issued command is being put into effect. The Coefficient Generation block 58 translates the State signals into specific coefficients for the probe hardware (Params) which implement the State of the system desired by the user. State signals are also coupled to and used by the Image Processing block 52 to produce an image of the desired type and format (sector, linear, grayscale, colorflow, etc.) commanded by the user).

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bell (US 10835206 B2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624